Citation Nr: 1011368	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for sleep walking.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for leg cramps.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for pre-cancer.

7.  Entitlement to service connection for a sinus condition.

8.  Entitlement to service connection for lupus.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
November1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Muskogee, Oklahoma, which denied the first nine claims, 
and from a March 2008 rating decision which denied the 
tinnitus claim.  

The appellant testified before the undersigned at an April 
2009 videoconference hearing.  A transcript has been 
associated with the file.


The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

The appellant has withdrawn his appeals seeking service 
connection for arthritis, sleep walking, hypertension, leg 
cramps, PTSD, pre-cancer, a sinus condition and lupus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the claims for arthritis, sleep 
walking, hypertension, leg cramps, PTSD, pre-cancer, a sinus 
condition and lupus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the April 2009 videoconference hearing, the appellant's 
representative stated, in the presence of the appellant and 
on the record, that the appellant withdrew his claims for 
arthritis, sleep walking, hypertension, leg cramps, PTSD, 
pre-cancer, a sinus condition and lupus.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2009); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  As of April 2009, the Board 
had not yet issued a final decision on this case.  The 
transcript has reduced the request to withdraw the claims to 
writing.  The Board finds the appellant's withdrawal of these 
issues is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d)(West 2002 & Supp. 2009).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the appellant's appeal should be dismissed.  
38 U.S.C.A. § 7105(d).


ORDER

The claims for service connection for arthritis, sleep 
walking, hypertension, leg cramps, PTSD, pre-cancer, a sinus 
condition and lupus are dismissed.


REMAND

The Board must remand the service connection for hearing loss 
claim for further consideration by the RO and the service 
connection for tinnitus claim for another videoconference 
hearing. 

The appellant's hearing loss claim must be remanded for due 
process reasons.  The final RO adjudicatory action on this 
claim was in a November 2007 Supplemental Statement of the 
Case (SSOC).  In January 2008, the appellant had a VA 
audiological examination which developed evidence for the 
tinnitus claim, but also developed evidence pertaining to the 
hearing loss claim.  Evidence received after certification of 
the appeal may be considered by the Board in the first 
instance if the veteran waives his right to initial 
consideration by the Agency of Original Jurisdiction.  38 
C.F.R. § 20.1304 (2009).  The RO did not, however, certify 
this appeal until April 2008.  The evidence in question was 
received prior to that date.  The waiver provision does not 
apply.  See id.  The evidence must be considered by the RO in 
the first instance.  See 38 C.F.R. § 19.37 (2009).  The Board 
must remand the claim.

Service connection for tinnitus was denied in a March 2008 
rating decision, mailed to the appellant on March 27, 2008.  
Following his April 2008 Notice of Disagreement, the RO sent 
a Statement of the Case on September 15, 2008.  To perfect an 
appeal, the appellant must have filed a Substantive Appeal by 
March 27, 2009.  At the April 2009 hearing before the 
undersigned, he asserted that he had perfected the appeal.  
The undersigned took testimony as to the service connection 
claim, advising the appellant that the claims file did not 
reflect a perfected appeal and that a temporary claims file 
at the RO would be associated with the claims file to 
determine if he had perfected the appeal.  The temporary 
claims file was copied and associated with the permanent 
claims file at the Board in June 2009.  The temporary claims 
file did not contain a substantive appeal.  

The Board notified the appellant of the deficiency in a July 
2009 letter, providing him the opportunity to request another 
hearing before the Board on the issue of whether an appeal of 
the claim for service connection for tinnitus had been 
perfected.  The appellant responded in October 2009 that he 
wanted another videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review all of the 
evidence since the issuance of the last 
SSOC and readjudicate the claim for 
hearing loss on the merits.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

2.  Schedule the appellant for a hearing 
on the issue of whether an appeal of the 
claim for service connection for tinnitus 
had been perfected before a Veterans Law 
Judge at the RO, and notify him of the 
scheduled hearing at the latest address of 
record.  This hearing is to be scheduled 
in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


